DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 15, 2021.  No claims have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 6 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6 have been considered but are moot because the arguments do not apply to the current 35 USC § 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a machine-implemented method, comprising: geocoding 
coordinates of a user, a vehicle, a destination, or any combination thereof, on a map; tracking positioning data of the user, the vehicle, and the destination or any combination thereof, on the map to generate a tracked route; generating a pair of buffer perimeters surrounding a generated route; comparing the tracked route to the pair of buffer perimeters; determining a route deviation occurrence based on the comparison of the vehicle's location to the pair of buffer perimeters, wherein the pair of buffer perimeters encloses both sides of the generated route, and wherein route deviation occurs if the vehicle's location is disposed beyond the buffer perimeter's width.

Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method, and the body of the claim 1 recites a series of steps.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes.  The claim recites the limitations of generating a pair of buffer perimeters surrounding a generated route, comparing the tracked route to the pair of buffer perimeters and determining a route deviation occurrence based on the comparison of the vehicle's location to the pair of buffer perimeters, wherein the pair of buffer perimeters encloses both sides of the generated route, and wherein route deviation occurs if the vehicle's location is disposed beyond the buffer perimeter's width. The generating, comparing and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation(s) in the mind but for the recitation of implied generic computer components. That is, other than the implied generic computer components nothing in the claim precludes the generating, comparing and determining steps from practically being performed in the human mind. For example, but for the implied generic computer components, the claim encompasses the user manually performing the generating, comparing and determining steps. These limitations are mental processes.

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. The claim recites two (2) additional elements: geocoding coordinates of a user, a vehicle, a destination, or any combination thereof, on a map; and tracking positioning data of the user, the vehicle, and the destination or any combination thereof, on the map to generate a tracked route. The implied generic computer components in both steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?  No. As discussed with respect to 
Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claim 1 is ineligible.

Dependent claims 2 – 6 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 6 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 – 6 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667